Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 20-BG-375

IN RE MIGUEL A. HULL
                                                          2018 DDN 286
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 465753


BEFORE: Thompson and Deahl, Associate Judges, and Nebeker, Senior Judge.


                                  ORDER
                            (FILED— August 27, 2020)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent by consent from the practice of law in that
jurisdiction; this court’s June 22, 2020, order suspending respondent pending
resolution of this matter and directing him to show cause why equivalent reciprocal
discipline in the form of an indefinite suspension with a fitness requirement and the
right to seek reinstatement after five years (but not until after he satisfies the
conditions imposed by the state of Maryland) or reinstatement by the state of
Maryland, whichever occurs first; no response having been filed; the statement of
Disciplinary Counsel; and it appearing respondent has not filed his D.C. Bar R. XI,
§14(g) affidavit, it is

       ORDERED that Miguel A. Hull, is hereby indefinitely suspended from the
practice of law in the District of Columbia with reinstatement contingent on a
showing of fitness. Respondent may seek reinstatement after five years or after
being reinstated by the state of Maryland, whichever is first, and only after he has
20-BG-375
completed all terms of his criminal probation and has been found fit to practice law
by a medical provider acceptable to Disciplinary Counsel. It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                 PER CURIAM